Case 3:21-cv-00754-N Document 2 Filed 03/31/21 Page1of2 PagelD 12

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

aintiff

3-21 -ey-00754
Civil Action No.

Deere-and Compan y——____________

Defendant

CERTIFICATE OF INTERESTED PERSONS
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Robert "Mike" Baker and Wendy Baker

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):

*Please separate names with a comma. Only text visible within box will print.
None

A complete list of all persons, associations of persons, firms, partnerships, corporations,

guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

*Please separate names with a comma. Only text visible within box will print.

Deere and Company D/B/A John Deere Company
Case 3:21-cv-00754-N Document 2 Filed 03/31/21 Page 2of2 PagelD 13

 

 

 

 

 

 

 

 

Date: 3/31/2021

Signature: /s/ John Burkhead

Print Name: John Burkhead

Bar Number: 24072010

Address: 4514 Cole Ave., Suite 1800
City, State, Zip: Dallas, TX, 75205
Telephone: 714-522-0200

Fax: 214-521-5485

E-Mail:

jburkhead@flbranson.com

 

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
